            Case 1:20-cv-03384-AJN Document 46 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   12/22/2020


 Benthos Master Fund, Ltd.,

                       Petitioner,
                                                                              20-cv-3384 (AJN)
                –v–
                                                                                   ORDER
 Aaron Etra,

                       Respondent.



ALISON J. NATHAN, District Judge:

       The Clerk’s Office has informed the Court that no mailing address for Mr. Etra is listed

on the docket. Benthos shall serve a copy of this Order and the Court’s Order of December 17,

2020, on Mr. Etra. Mr. Etra shall inform the Clerk’s Office of his mailing address as soon as

possible.


       SO ORDERED.


Dated: December 22, 2020                         __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
